         Case 2:19-cv-00129-BSM Document 10 Filed 12/01/20 Page 1 of 1


                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                              DELTA DIVISION

ROBERT B. GRAVES                                                          PLAINTIFF
#157743

v.                        CASE NO. 2:19-CV-00129-BSM

CROSS COUNTY DETENTION CENTER, et al.                                  DEFENDANTS

                                       ORDER

       Robert Graves has failed to comply with the October 29, 2020 order [Doc. No. 7]

directing him to file a notice of his current mailing address, and the time to do so has

expired. Graves’s mail is still being returned undelivered, with no forwarding address.

See Doc. Nos. 6, 8, and 9. Accordingly, this lawsuit is dismissed without prejudice for

failure to prosecute. See Local Rule 5.5(c)(2); Fed. R. Civ. P. 41(b). Pursuant to 28

U.S.C. section 1915(a)(3), it is certified that an in forma pauperis appeal would not be

taken in good faith.

       IT IS SO ORDERED, this 1st day of December, 2020.


                                                ________________________________
                                                 UNITED STATES DISTRICT JUDGE
